Citation Nr: 0843864	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.  


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1944 to October 1945 and had service with the regular 
Philippine Army from October 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim for service connection for 
peptic ulcer disease and the veteran's previously denied 
claim for service connection for arthritis.  The veteran 
testified before the Board in July 2007.  


FINDINGS OF FACT

1.  The claim for service connection for peptic ulcer disease 
was previously denied in a February 2004 RO decision.  The 
veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
February 2004 relating to service connection for peptic ulcer 
disease is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The claim for service connection for arthritis was 
previously denied in a February 2004 RO decision.  The 
veteran did not appeal that decision.  

4.  Evidence received since the last final decision in 
February 2004 relating to service connection for arthritis is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  






CONCLUSIONS OF LAW

1.  The February 2004 RO decision that denied service 
connection for peptic ulcer disease is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for peptic ulcer 
disease.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 

3.  The February 2004 RO decision that denied service 
connection for arthritis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for arthritis.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In an October 2000 rating decision, the RO denied the 
veteran's claim for service connection for arthritis.  The RO 
declined to reopen the veteran's claim for service connection 
for arthritis in March 2002, February 2004, and most recently 
in October 2005.  In a February 2004 rating decision, the RO 
denied the veteran's claim for service connection for peptic 
ulcer disease.  The RO declined to reopen the veteran's claim 
for service connection for peptic ulcer disease in October 
2005.  While the RO found that new and material evidence had 
not been submitted to reopen the veteran's claims for service 
connection for peptic ulcer disease and arthritis, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  

In a decision dated in February 2004, the RO denied the 
veteran's claims for service connection for peptic ulcer 
disease and arthritis.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the February 2004 rating decision became final because 
the appellant did not file a timely appeal.  

The claims for entitlement to service connection for peptic 
ulcer disease and arthritis may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claims in July 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

Peptic Ulcer Disease 

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service private medical records, and 
statements from the veteran and his friends.  The Board 
denied the claim because there was no evidence of a current 
peptic ulcer disease disability.    

The veteran applied to reopen his claim for service 
connection for peptic ulcer disease in July 2005.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service private 
medical records dated from July 1998 to July 2007.  The 
records do not show that the veteran was treated for or 
diagnosed with peptic ulcer disease.     
   
The veteran testified before the Board at a travel board 
hearing in July 2007.  He testified that he was physically 
fit and healthy before entering service but that his ulcer 
began acting up after service.  He reported that his peptic 
ulcer disease had bothered him ever since he left service and 
that his peptic ulcer disease was due to service.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
peptic ulcer disease.  Although the additionally submitted 
medical records are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The records do not show that the veteran has a 
current diagnosis of peptic ulcer disease.  Accordingly, the 
evidence does not establish a fact necessary to substantiate 
the claim, and the claim for service connection for peptic 
ulcer disease cannot be reopened on the basis of that 
evidence.  38 C.F.R. § 3.156(a).  

Next, while the July 2007 hearing testimony attested that the 
veteran's peptic ulcer disease was related to service, this 
evidence, though presumed to be credible, is not probative.  
As a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran can describe symptoms (including worsening of 
symptoms) that he experienced, he lacks the medical 
competence to relate those symptoms to his service.  Thus, 
while this evidence is new, in the sense that it has not 
previously been considered, it is not material, as it does 
not establish a fact necessary to substantiate the claim, and 
the claim can therefore not be opened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  Furthermore, the evidence 
is essentially cumulative of the statements of record at the 
time of the previous final denial.

Although the veteran has submitted new evidence that was not 
before the Board in February 2004, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for peptic ulcer disease since 
the February 2004 RO decision because no competent evidence 
has been submitted showing the presence of current peptic 
ulcer disease.  Thus, the claim for service connection for 
peptic ulcer disease is not reopened and the benefits sought 
on appeal with regard to that claim remain denied.  

Arthritis 

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service private medical records, and 
statements from the veteran and his friends.  The Board 
denied the claim because there was no evidence that the 
arthritis was incurred in service.  

The veteran applied to reopen his claim for service 
connection for arthritis in July 2005.  The Board finds that 
the evidence received since the last final decision is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service private 
medical records dated from January 2006 to July 2007.  The 
records show that the veteran received intermittent treatment 
for chronic osteoarthritis, bilateral osteoarthritis of the 
knees, and degenerative osseous change/osteoarthritis of the 
left tibia, and rheumatoid arthritis.  The records do not 
show that the veteran's arthritis was incurred during his 
period of active service.  The presence of arthritis was 
established at the time of the previous final denial.   
   
The veteran testified before the Board at a travel board 
hearing in July 2007.  He testified that his arthritis began 
in service and that it had continued to cause him pain ever 
since discharge from service.  He reported that his knees 
were the joints that were affected by arthritis.    

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
arthritis.  Although the additionally submitted medical 
records are new, in the sense that they were not previously 
considered by agency decisionmakers, they are not material.  
The records do not show that the veteran had chronic 
arthritis during his period of active service or within one 
year of discharge from service.  They merely demonstrate the 
current presence of arthritis, which was already shown at the 
time of the most recent final denial.  Accordingly, the 
evidence does not establish a fact necessary to substantiate 
the claim, and the claim for service connection for arthritis 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Next, while the July 2007 hearing testimony attested that the 
veteran's arthritis was related to service, this evidence, 
though presumed to be credible, is not probative.  As a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  While the veteran can 
describe symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate those 
symptoms to his service.  Thus, while this evidence is new, 
in the sense that it has not previously been considered, it 
is not material, as it does not establish a fact necessary to 
substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  38 C.F.R. § 3.156(a).  
Furthermore, the evidence is essentially cumulative of the 
statements of record at the time of the previous final 
denial.

Although the veteran has submitted new evidence that was not 
before the Board in February 2004, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for arthritis since the February 
2004 RO decision because no competent evidence has been 
submitted showing the presence of chronic arthritis during 
the veteran's period of active service.  Thus, the claim for 
service connection for arthritis is not reopened and the 
benefits sought on appeal with regard to that claim remain 
denied. 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005; a rating 
decision in October 2005; and a statement of the case in 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the veteran's arthritis and claimed peptic 
ulcer disease are the result of any event, injury, or disease 
in service.  38 C.F.R. § 3.159(c)(4) (2008).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.
 

ORDER

The application to reopen the claim for service connection 
for peptic ulcer disease is denied.  

The application to reopen the claim for service connection 
for arthritis is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


